No.    92-205

             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     1992



GARY L. QUIGG,
            Plaintiff and Appellant,
     -vs-
JACK McCORMICK, et al. ,
            Defendants and Respondents.



APPEAL FROM:       District Court of the Third Judicial District,
                   In and for the County of Powell,
                   The Honorable Ted L Mizner, Judge presiding.
                                      .


COUNSEL OF RECORD:
            For Appellant:
                   Gary L. Quigg, Pro Se, Deer Lodge, Montana
            For Respondents:
                   James B. Obie and David L Ohler, Department of
                                            .
                   Corrections and Human Services, Helena, Montana




Filed: I\!OVP 2   1992
                      D        Submitted on Briefs:
                                               decided:
                                                          October 8, 1992
                                                          November 12, 1992


   CLERK OF SUPREME COURT
      STATE OF MOIIITANA
                                '   Clerk
Justice K a r l a M. G r a y delivered the Opinion of the Court.

       Gary Quigg appeals from an order of the District Court for the
Third Judicial District, Powell County, denying his application far
a preliminary injunction. We affirm.
       On December 31, 1991, Quigg filed a complaint alleging, among
other things, that respondents Jack McCormick and others at the
Montana State Prisonviolated unspecified provisions ofthe Montana
Code Annotated       and   the Administrative Rules     of Montana      in
administering      assessment/evaluation   testing   for   purposes     of
determining appropriate treatment programs.       Be sought injunctive
relief, a declaratory judgment and monetary damages.        On the same
date, he filed a motion for preliminary injunction requesting the
court to restrain respondents from:          (1) continuing to        make
recommendations for treatment programs based on current assessment
and evaluation procedures; (2) operating treatment programs under
current procedures for placements in those programs; and (3)
conducting treatment programs not in compliance with applicable
statutes and regulations.       The District Court held a show cause
hearing on issuance of the preliminary injunction on January 30,
1992, and entered its order denying Quiggls application for
preliminary injunction on February 21, 1992.
      A determination on issuing a preliminary injunction lies
within the discretion of the district court. We will not interfere
with the court's exercise of that discretion absent manifest abuse.
Porter v. K    &   S Partnership (l98l), 192 Mont. 175, 181, 627 P.2d
836, 8 3 9 .
     Section 27-19-201, MCA, specifies the circumstances under
which a preliminary injunction may be granted.          In addition, w e
have determined that an applicant must establish a prima f a c i e c a s e
ox show that it is at least doubtful whether he will suffer
irreparable injury before such time as his rights can be litigated
fully in order to meet the threshold requirement for a preliminary
injunction; only where either showing is made are courts inclined
to issue a preliminary injunction to preserve the status quo.
Porter, 627 P.2d at 839.
     The District Court did not find the existence of any of the
statutory criteria for issuance of a preliminary injunction.           We
agree.   Nor does it appear, based on the record before us, that
Quigg met the threshold requirement set forth in Porter which might
incline a court to issue a preliminary injunction to preserve the
status quo.      We hold that the ~istrictCourt did not abuse its
discretion    in   denying   Quigg's    application    for   preliminary
injunction.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.
     Affirmed.
We concur:
             4-